Ector, P. J.
The appellant, B. E. Hatch, and William M. Gilleland were jointly indicted, on the twenty-first day of May, 1878. The indictment contains two counts, — one charging the defendants with the forgery of the transfer of a certain bounty land-certificate of the State of Texas, issued to George W. Jenkins, for two hundred and forty acres of land in the State of Texas, purporting to be a transfer and conveyance in blank of the land aforesaid from the said George W. Jenkins ; and the other, with uttering said false and forged transfer, knowing it to be a forgery. On the fifth day of December, 1878, the appellant was put upon his trial on the first count in the indictment. Appellant pleaded not guilty. The jury returned a verdict of guilty, and assessed his punishment at two years’ confinement in the penitentiary.
The alleged forged instrument in writing is set out in the indictment, and is as follows, to-wit: —



“ Know all men by these presents, that I, George W. Jenkins, formerly of Galveston County, of the State of Texas, for a valuable consideration, hereby bargain, and sell, and convey my bounty-warrant, No. 66, for two hundred and forty acres of land, issued 10th October, 1859, by Clement B. Johns, comptroller, and all lands acquired by virtue of the same, unto-. I hereby bind myself, my heirs, and administrators, to warrant and defend the *378•same against all persons whomsoever. Witness my hand -and seal, this, the 2d day of June, 1877.
“ George W. Jenkins.
“ M. M. Phillips.
- “ Wm. M. Gilleland.”
The defendant filed a motion to quash the indictment, which was overruled.
• It appears from the face of the indictment- that it was presented in a court having jurisdiction of the offence. The indictment commences as follows: “In the name and by the authority of the State of Texas, the grand jurors of Travis County, in said State, at the April term, A. D. 1878, of the District Court of said county, upon their oaths, in said court present,” etc. The law in force when the indictment was found, in prescribing the terms of the District Court of Travis County, fixed the first term • of each year as beginning “ on the fifteenth Monday after the first Monday in January and July, and may continue the session until the business is disposed of.” The record also shows that the fact of the presentment of the indictment in open ■court by the grand jury wás entered upon the minutes of ■said court by the clerk, noting briefly the style of the action and the offence charged.
The second objection raised to the indictment is, that it shows on its face that the instrument ~ alleged to have been forged by defendant was an instrument in blank, and therefore not a subject for forgery. In support of this position, ■counsel for the accused have cited us to the case of Shanks v. The State, 25 Texas (Supp.), 342, in which it was held by the Supreme Court that there was no sufficient evidence that such an assignment of the warrant was made by the appellant as would in any way affect the property in the warrant, and that the assignment in blank was inoperative. The indictment in the case at bar was' drawn- under an act passed by the Fifteenth Legislature of this State, entitled “ An act to provide for the detection and conviction of *379all forgers of land-titles,” approved July 28, 1876. Gen. Laws, 59, 60. Upon an indictment under the first and second sections of this statute, to warrant a conviction it is •expressly declared in the third section that it shall only be necessary to prove that the person charged took any one step, or did any act or thing in the commission of the •offence, if from such step, act, or thing any fraudulent intention may be reasonably inferred.
Appellant’s third assignment of error is, “that the court erred in permitting H. L. Rankin, a witness, to testify as to conversations between himself and W. M. Gillelaud, R. E. Hatch, and George W. Jenkins, or a party purporting to be Jenkins, the defendant not being present, and no evidence having been introduced to show any common purpose or connection between defendant and any of the parties named, to commit the offence charged in this cause.” A careful ■examination of the statement of facts does not disclose that -Rankin testified that Jenkins was present at the time he purchased the land-certificate, or that Rankin testified as to •any conversation between him and Jenkins. Rankin states that he bought the warrant of Hatch; that he then inquired •of Gillelaud who Jenkins was, and Gillelaud said he was an -old coal-burner living in the mountains ; that he knew him Very well, and that he hauled coal to town to sell.
The name of the grantee of the transfer was not in the transfer at the time Rankin made the trade with Hatch. It was at that time a transfer in blank. Rankin testifies that he put the names of the grantees in the transfer after he bought it.
Dill Phillips, the appellant, was the first person seen in . possession of the transfer in blank, with the name of George . W. Jenkins signed to it, and without any witnesses. Appellant presented it for acknowledgment to James Neill, a justice of the peace of Travis County, and ex officio notary public, for acknowledgment. This officer told appellant that he could not acknowledge the paper because the name of the *380party, nor the party who signed the paper, were known by him, and that he would have to bring some person he (Neill) knew, to identify him as the person who signed the instrument. Appellant said he was not the man Jenkins, the signer, but that his name was Phillips; and he went away, taking the instrument with him.
The fact that appellant was first seen in possession of said transfer, which'he presented to Neill, and the testimony of the State’s witness Corwin in regard to the conversation had with appellant at Palestine, before he was indicted, cause us to believe that the third assignment of error was not well taken.
Mr. Wharton says: “When a conspiracy is shown to exist, which is usually inductively from circumstances, then the declarations of one conspirator in furtherance of the common design, as long as the conspiracy continues, are admissible against his associates, though made in the absence of the latter. The least degree of concert or collusion between the parties to an illegal transaction makes the act of one the act of all.” 2 Whart. on Ev., sec. 1205; Hannon v. The State, 5 Texas Ct. App. 549.
It is insisted that the court erred in permitting Ehoads Fisher and Joseph Spence, witnesses for the State,- as experts, to examine a letter in pencil, signed “Dill Phillips,” dated at Dallas, July 27, 1878, for the purpose of comparing the handwriting of said letter with the admitted handwriting of appellant to an application for a continuance and for attachments, and with the signature “ M. M. Phillips ” attached to the instrument alleged to be forged, as shown by defendant’s bills of exception Nos. 7 and 8. Appellant objected to this evidence when offered, because it had not been shown that said Dallas letter was in the handwriting of appellant, except by the statements of the witnesses Cor-win and Sublett; which objections were overruled, and the paper was permitted to be handed to said witnesses Fisher and Spence, as they were each separately' on the stand, and *381they proceeded, in answer, to state (as appears from the statement of facts) that, in their opinion, the 66 Dallas letter ” and the signature to the affidavit for continuance and for attachment, and the signature “ M. M. Phillips,” as a witness to the alleged forged transfer, were all written by the same person.
After the witnesses Fisher and Spence had testified before the jury as above stated, the appellant then raised the point that a standard of handwriting had not been established, to permit the use of what was known as the “ Dallas letter; ” and the court, upon such suggestion, excluded the said letter from further use as a standard for comparison. Appellant then, immediately upon such ruling, asked the court to exclude and withdraw the testimony of said Fisher and Spence, as their opinions asked with reference to who wrote the same, and which had gone to the jury up to the time of said ruling; which the court refused to do, and the appellant excepted, and took a bill of exceptions.
All the proof made by Dennis Corwin, a witness for the State, as disclosed by the record, in regard to the “ Dallas letter,” is as follows: “ Letter shown to me is one that came through the mail, date 27th July, 1878,—the Dallas letter; and I sent to Dallas and brought him (Phillips) here.” This witness also testified that he was the sheriff of Travis County. No mention is made in Sublett’s testimony in regard to the Dallas letter.
We must conclude that neither Corwin nor Sublett established, by clear and undisputed proof, that said letter was written by appellant; for the reason that, when the point was made that a standard of handwriting had not been established to permit its use, the court, upon such suggestion, excluded it from further use as a standard of comparison. After signing the bill of exceptions taken by appellant to the rulings of the court in refusing to withdraw from before the jury the testimony of Fisher and Spence in regard to the “ Dallas letter,” the court adds the following *382note as a reason for Ms ruling: “I hold that, if parties sit by and let evidence be introduced without objection, speculating upon its character, and if not favorable, ask the court to exclude it, and if favorable, claim its benefits, they are not entitled to exclude such evidence after admitted.” Appellant availed himself of every opportunity, on the trial, to prevent the experts from testifying in regal’d to this letter.
To obtain a conviction in this case, it was necessary for the State to prove that the signature 61 M. M. PMHips,” annexed as a witness to the instrument alleged to' be a forgery, was written by the appellant; and the counsel for the prosecution was allowed to use the “ Dallas letter ” as a test document, with others, for the purpose of comparison, to establish said fact necessary to be proved. It is competent to give evidence of handwriting, by comparison made by experts or by the jury. Pasc. Dig., art. 3131. But the handwriting used as a standard must be either an admitted ■signature, or be established by clear and undoubted proof.
The Supreme Court of Massachusetts, in the case of The Commonwealth v. Eastman, 1 Cush. 217, say that “ copies of letters in the letter-book of the defendants were not admissible as competent standards of comparison by which to prove the genuineness of signatures to papers produced on the part of the prosecution. Impressions of writings-produced by means of a press, or duplicate copies made by a machine, are not admissible for this purpose. Nothing but original signatures can be used as standards of comparison by which to prove other signatures to be genuine. Nor can a paper, proposed to be used as a standard, be proved to be an original and a genuine signature merely by the opinion of a witness that it is so, such opirnon being derived solely from his general knowledge of the handwriting of the person whose signature it purported to be. The evidence resulting from a comparison of a disputed signature with other proved signatures is not regarded as evi*383dence of the most satisfactory character, .and by some most respectable judicial tribunals is entirely rejected in this Commonwealth. It is competent evidence, but the handwriting-used as a standard must first be established by clear and. undoubted proof, — that is, either by direct evidence of the-signature, or by some equivalent evidence.” See also the cases of Moody v. Rowell, 17 Pick. 490; Richardson v. Newcomb, 21 Pick. 315.
Our Supreme Court, in Eborn v. Zimpelman, 47 Texas, 503, hold that “ a signature offered for the purpose of comparison cannot be proved to be an original and genuine signature merely by the opinion of the witness that it is so, such opinion being derived solely from the witness’s general knowledge of the handwriting of the person whose signature it purports to be; ” citing approvingly the case of The Commonwealth v. Eastman, 1 Cush. 217.
No doubt, inconsistent authorities may be found in England and our sister States, but it is not worth our while to discuss them ; for, as we have a rule of our own in this. State, it is best that we should adhere to it. We believe-that when the court excluded the Dallas letter as a standard of comparison, it should also have withdrawn from the jury the testimony of said Fisher and said Spence in regard to it, on the motion made by appellant for this purpose.
We also believe that the court committed an error in permitting the State’s witness Gf. H. Crozier to testify, over-objections of appellant, as to a conversation he had with B. E. Hatch, after his arrest (appellant-not being present), in reference to the transfer set out in the indictment. The rule is, that the declarations of one of two or more persons who are shown to have engaged in a common unlawful purpose are not admissible in evidence against the others, if made after the completion of the unlawful purpose. When, the common enterprise is at an end, whether by accomplishment or abandonment, no one of the conspirators is per— *384mitted, by any subsequent act or declaration of his own, to affect the others.
We deem it unnecessary to discuss the other errors assigned, as they may not arise on another trial.
The judgment of the District Court is reversed, and the cause remanded.

Reversed and remanded.